Citation Nr: 0722471	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969 and from July 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that confirmed and continued the 
veteran's prior denial of service connection for low back 
disability.

In March 2007, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge at the local VA office.

It is observed that in a February 1995 application for 
benefits, the veteran included a claim of service connection 
for a nervous condition.  Id.  To date, VA has taken no 
action with respect to this claim and it is referred to the 
RO for appropriate action.

The veteran's reopened low back disability claim is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an April 1981 rating action, the RO denied service 
connection for low back disability; the veteran was provided 
notice of the decision and of his appellate rights, did not 
appeal this determination, and the decision became final.

2.  Evidence added to the record since the April 1981 rating 
decision denying service connection for low back disability 
is so significant that it must be considered in order to 
fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1981 decision that denied 
service connection for low back disability is final.  
38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C.A § 4005 
(1976)); 38 C.F.R. §§ 3.160(d), 19.118, 19.153 (1981).

2.  Evidence received since the April 1981 rating decision is 
new and material; the claim of entitlement to service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's low back 
disability claim and remands it for further development.  
Thus, no discussion of VA's duties to notify and assist is 
required.  

In an unappealed April 1981 rating decision, the RO denied 
service connection for "acute lumbosacral strain treated in 
service, resolved," and that his current low back disability 
was therefore unrelated to the in-service condition.  

The evidence of record at the time of the April 1981 rating 
decision consisted of the service medical records, which 
reflect numerous complaints, including muscle spasm, and 
treatment for the low back over the course of several years.  
The service medical records show that he was diagnosed as 
having lumbosacral strain and was placed on profile and 
treated the condition with physical therapy and numerous 
medications.  In addition, in May 1973 a physician prescribed 
"strict bed rest" to treat the condition, and in January 
1974, a service examiner described the low back disability as 
chronic.

Also of record were post-service VA and private medical 
records showing treatment for low back disability, and 
especially following a December 1978 post-service work 
injury.

Because the veteran did not file a Notice of Disagreement 
(NOD) with the April 1981 determination, the denial of his 
claim of service connection for low back disability became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002) (formerly 38 U.S.C.A § 4005 (1976)); 
38 C.F.R. §§ 3.160(d), 19.118, 19.153 (1981).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Pertinent regulations define new and material evidence as 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it has 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement that the new evidence, when viewed 
in the context of all the evidence, both new and old, created 
a reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence associated with the claims folder since the 
April 1981 rating action includes voluminous private and VA 
medical records reflecting complaint, treatment and diagnoses 
of low back disability.  The newly received evidence also 
includes a transcript of the veteran's testimony at the March 
2007 hearing at which he reported having a continuity of low 
back problems since the in-service injuries.  

Because the veteran is competent to describe a continuity of 
post-service low back pathology, in light of Justus, the 
Board must accept his testimony as credible for the purpose 
of reopening.  In light of the basis of the RO's April 1981 
rating decision, the Board finds that the evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
claim is reopened.  


ORDER

New and material evidence to reopen claim of service 
connection for low back disability has been presented; to 
this extent, the appeal is granted.


REMAND

The evidence shows that the veteran sustained in-service low 
back injuries during service and received significant 
treatment for them.  The claims folder reveals, however, that 
the veteran had post-service low back injuries in December 
1978 and September 1989 and now suffers from significant 
degenerative disc disease of the low back that is productive 
of incontinence and erectile dysfunction.  In light of the 
above, and given the veteran's complaints of a continuity of 
low back pathology since service, the Board finds that he 
must be afforded a VA examination to determine whether he has 
a low back disability that is related to or had its onset 
during service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, the Board observes that the examiner who 
performed the March 1996 VA general medical examination 
stated that the veteran was awarded disability benefits from 
the Social Security Administration (SSA) because of his low 
back disability.  The veteran has also reported regular VA 
care to treat this condition.  As such, prior to examining 
the veteran, VA should obtain his outstanding SSA and VA 
treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain any VA treatment 
records, dated since February 2005.

2.	The AMC should obtain directly from the 
SSA, complete copies of any disability 
determination(s) it has made concerning 
the veteran, as well as copies of the 
medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records 
yields negative results, that fact 
should be clearly noted and the veteran 
must be informed in writing.

3.	After obtaining the above records, the 
AMC should afford the veteran an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has a low back disability that 
is related to or had its onset during 
service.  The claims folder should be 
made available to the examiner, who is 
asked to review it.  The examiner 
should diagnose all low back 
disabilities found to be present, and 
is requested to opine as to whether it 
is at least as likely as not that any 
low back disability found to be present 
had its onset in, or is related to 
service, and in particular, to the 
documented in-service complaints and 
treatment for low back problems.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

4.	Thereafter, the AMC should adjudicate 
the veteran's reopened claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted, the AMC should 
issue an SSOC and provide the veteran 
and his representative an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


